DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment and remarks filed on Apr. 05, 2022.
Claims 1 and 11 have been amended.
Claims 2 and 12 have been canceled.
Claims 6-10 and 16-20 have withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al. (2022/0104149).
Regarding claim 1, Takada discloses a method performed by a terminal in a communication system (see fig.2, element 20 and its description) the method comprising: receiving, from a base station, information associated with uplink (UL)/downlink (DL) reference configuration for a dual UL transmission in evolved universal terrestrial radio access (E-UTRA) new radio (NR) dual connectivity (EN-DC) (see fig.2, elements 11/12, 20, fig.5, paragraphs [0004], [0016], [0081-0082] and descriptions); identifying that capability information transmitted to the base station does not indicate a capability to support the information for dual UL transmission and indicates a capability to support for dynamic power sharing between the E-UTRA and the NR for EN-DC (see abstract, paragraphs [0004], [0008], [0049], [0072-0078]); dropping an uplink transmission for a secondary cell group (SCG), in case that the uplink transmission for the SCG overlaps with an uplink transmission for a master cell group (MCG) on a subframe on the MCG (see abstract, paragraphs [0062-0063], [0071]); transmitting, to the base station, the uplink transmission for the MCG on the subframe on the MCG (see paragraphs [0082-0083], [0169-0170]).
Regarding claim 3, Takada further discloses a primary cell associated with the MCG corresponds to a frequency division duplex (FDD) cell (see paragraphs [0088], [0159]).
Regarding claim 4, Takada further discloses identifying that a sum of power for the uplink transmission for the MCG and power for the uplink transmission for the SCG is greater than a configured maximum power (see paragraphs [0047-0049], [0061-0070]).
Regarding claim 5, Takada further discloses the MCG is associated with a long-term evolution (LTE) radio access technology (RAT) and wherein the SCG is associated with a new radio (NR) RAT (see paragraph [0083]).
Regarding claims 11 and 13-15 recite limitations substantially similar to the claims 1 and 3-5. Therefore, these claims were rejected for similar reasons as stated above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647